Citation Nr: 1506172	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  12-34 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a hernia condition.

2.  Entitlement to service connection for a hernia condition.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder claimed as posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for an acquired psychiatric disorder claimed as PTSD.  

5.  Entitlement to service connection for kidney stones.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from October 1977 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In April 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  Following the hearing, the record was held open for 60 days to allow the Veteran to submit additional evidence.  

The evidence in this case reflects diagnoses of  several acquired psychiatric disorders, including adjustment disorder, anxiety and depression.  Pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has characterized the claim on appeal as whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD.

In the decision below, the claims of entitlement to service connection for a hernia condition and entitlement to service connection for an acquired psychiatric disorder are reopened.  The issues of entitlement to service connection for a hernia condition, an acquired psychiatric disorder and kidney stones are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ)

FINDINGS OF FACT

1.  An unappealed August 2004 rating decision denied reopening of a claim for service connection for a herniated diaphragm.   

2.  A claim to reopen service connection for a hernia was received in August 2009. 

3.  The evidence received since the since the August 2004 rating decision is neither cumulative nor redundant and raises a reasonable probability of substantiating the claim for service connection for a hernia.

4.  An unappealed August 2004 rating decision also denied service connection for PTSD.

5.  The evidence submitted since the August 2004 rating decision is neither cumulative nor redundant and raises a reasonable probability of substantiating the claim for service connection for an acquired psychiatric disorder claimed as PTSD.


CONCLUSIONS OF LAW

1.  The August 2004 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

2.  New and material evidence has been received to reopen the claim for service connection for a hernia condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156 (2014).   

3.  New and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder claimed as PTSD.  38 U.S.C.A. 
§ 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006), the Court held that VA must examine the basis for a denial of a previously disallowed claim and provide the appellant with notice of the evidence of service connection found lacking in the previous denial.  In VAOPGCPREC 6-2014, the VA General Counsel concluded that the plain language of 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a previously denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim.

Here, a letter dated in October 2009 informed the Veteran of the requirement of new and material evidence to reopen a previously denied claim and explained the evidence needed to substantiate a claim for service connection.  The October 2009 letter advised the Veteran what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The October 2009 letter included provisions for disability ratings and effective dates.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

 The record indicates that the RO obtained all information relevant to the Veteran's claim.  The service treatment records have been obtained, as well as post-service VA and private treatment records. 

The Veteran was afforded a VA examination in conjunction with his claim to reopen service connection for an acquired psychiatric disorder.  He was not afforded  VA examination for his hernia disability.  However, VA is not required to provide examinations for a claim to reopen a previously denied claim unless it is first reopened.  38 C.F.R. § 3.159(c) (2014).

The Veteran was afforded Board hearing in October 2013.  At that hearing, testimony was presented on the issues of the claims to reopen service connection for PTSD and service connection for a hernia and entitlement to service connection for kidney problems.  The Veterans Law Judge and the Veteran's representative outlined the issues on appeal, and the Veteran and representative engaged in a colloquy as to substantiation of the claim, including identifying relevant types of evidence.  Overall, the hearing was legally sufficient and the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with the issue on appeal given the favorable nature of the Board's decision with regard to the claims to reopen.

New and Material Evidence

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. 
§ 5108 ; 38 C.F.R. § 3.156. 

For claims filed on or after August 29, 2001, as in this case, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

A claim that is the subject of a prior denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 (1996).  The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

 In Shade v. Shinseki, 24 Vet. App. 110 (2010) the Court stated that the phrase "raises a reasonable possibility of substantiating the claim" is not a third part of the new and material standard.  The Court indicated the phrase must be viewed as "enabling" reopening rather than "precluding" it.

Claim to Reopen Service Connection for Hernia

A September 2002 rating decision denied service connection for a herniated diaphragm.  The rating decision found that there was no evidence showing that the condition existed and was related to service.  A claim to reopen service connection for a herniated diaphragm was received in February 2004.  An August 2004 rating decision denied reopening of service connection for a herniated diaphragm.

The Veteran did not submit a timely notice of disagreement (NOD) to the August 2004 rating decision.  The Veteran did not appeal the RO's decision, and he did not submit any additional evidence within a year following this decision.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the decision became final one year later.  

In August 2009, the Veteran filed a claim to reopen service connection for a hernia condition.  

The evidence of record at the time of the prior rating decision included service treatment records, a report of a VA examination dated in February 1987 and the Veteran's statements. 

The evidence received since the August 2004 rating decision includes VA outpatient treatment records, private treatment records and the Veteran's testimony at a Board hearing in May 2014.

VA treatment records dated in September 2005 indicate that there was a history of hiatal hernia on EGD in Madison in 2003.  VA treatment records dated in 2010 reflect that "chest wall pain" is noted in the active problem list.  

At the Board hearing, the Veteran testified that he believes that his hernia is related to a car accident during service.  The Veteran stated he was riding in a vehicle that flipped.  He stated that he did not have his seat belt on and was compressed several times in the chest area, just below the sternum.  The Veteran testified that he noticed a protrusion at that time. He testified that he experienced aching pains.  The Veteran testified that he had been receiving treatment for a hernia for a few years.  

The Board finds that new and material evidence has been received to reopen the claim for service connection for a hernia.  The evidence received since the prior final denial in August 2004 is new, as it was not previously of record.  The evidence is also material, as it relates to an unestablished fact necessary to substantiate the claim.  The claim was previously denied based upon a lack of a current diagnosis.  The evidence received since the prior denial relates to an unestablished fact necessary to substantiate the claim, as it establishes a current diagnosis of hiatal hernia.  When considered with the evidence of record, this evidence triggers VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Thus, the claim for service connection for a hernia is reopened.  See Shade, supra; 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Claim to Reopen Service Connection for PTSD

An August 2004 rating decision denied service connection for PTSD.  The rating decision found that the evidence did not show a diagnosis of PTSD that was linked to service.   

The Veteran did not submit a timely notice of disagreement (NOD) to the August 2004 rating decision.  The Veteran did not appeal the RO's decision, and he did not submit any additional evidence within a year following this decision.  See 38 C.F.R. § 3.156(b); Buie, supra.  Thus, the decision became final one year later.  

In August 2009, the Veteran filed a claim to reopen service connection for PTSD.  

The evidence of record at the time of the prior rating decision included service treatment records and post-service VA treatment records dated from 2003 to 2004.

Service treatment records reflect that the Veteran reported "depression or excessive worry" on during a flight examination in November 1978.  The report noted that the Veteran was worried about family problems.  

Service treatment records show that the Veteran was involved in a car accident in December 1978, in which the vehicle overturned.  No mental health complaints were noted at that time.  Service records reflect that the Veteran was seen in the community mental health clinic in January 1978 with a complaint of experiencing sleeplessness and being concerned because he had a negative attitude toward the Army.  He also reported that he could not remember second grade.  At that time, no impression was noted.  The Veteran was returned to duty and was scheduled for relaxation instruction.  

The post-service VA treatment records in evidence at the time of the prior rating decision reflect diagnoses of acquired psychiatric disorders, including depression and anxiety.  

The evidence received since the prior final denial includes VA treatment records, private treatment records, reports of VA examinations dated in July 2010 and September 2012, and the Veteran's testimony from the Board hearing in May 2014.  

A VA examination dated in July 2010 noted a history of an inpatient psychiatric admission in August 2009.  The VA examiner diagnosed personality disorder, not otherwise specified.  The VA examiner opined that the Veteran's personality disorder was not a result of military service.  A September 2012 VA examination reflects that the Veteran was diagnosed with anxiety, not otherwise specified, substance abuse and unspecified personality disorder.  The VA examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD under DSM-IV criteria.  The VA examiner noted anxiety in numerous social situations which is more likely as not related to numerous life events.  

VA and private treatment records reflect various diagnoses, including  adjustment disorder, situational depression and personality disorder.  

At the Board hearing in May 2014, the Veteran testified regarding a stressful incident in service.  He testified that he was a military policeman and was called to the site of a helicopter accident in which several people were killed.  The Veteran testified that he has flashbacks related to the helicopter accident.  The Veteran  testified that he has been diagnosed with PTSD by a VA treatment provider.  

The Board finds that new and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disability claimed as PTSD.  The evidence received since the prior final denial in August 2004 is new, as it was not previously of record.  The evidence is also material, as it relates to an unestablished fact necessary to substantiate the claim.  The claim was previously denied based upon a lack of evidence of diagnosis of PTSD related to an in-service stressor.  The Veteran's hearing testimony relates to the basis of the prior final denial, as it provides evidence of a stressor that was not previously considered in the prior rating decision.  When considered with the evidence of record, this evidence triggers VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Thus, the claim for service connection for an acquired psychiatric disability is reopened.  See Shade, supra; 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).





ORDER

New and material evidence having been received, the claims of entitlement to service connection for a hernia disorder and an acquired psychiatric disorder claimed as PTSD are reopened.  To that extent only, the claims are granted.  

REMAND

VA Treatment records

The Veteran has indicated that he received treatment at the VA Medical Center in Houston, the VA Medical Center in New Orleans and the VA Medical Center in Milwaukee.  Treatment records from the VA Medical Centers in Houston and New Orleans are not associated with the record.  The evidence of record includes treatment records from the Milwaukee VAMC dated between May 2009 and May 2012.  On remand, the AMC/ RO should attempt to obtain any outstanding VA treatment records. 

Service Connection for Acquired Psychiatric Disorder

The Veteran asserts that a current acquired psychiatric disorder is related to service.  The Veteran asserts that he has PTSD secondary to working at the site of a helicopter accident in which several people were killed.

A remand is warranted to attempt to obtain verification of the helicopter accident reported by the Veteran, to include any incident reports or documentation from JSRRC.  The Veteran should then be afforded a VA examination to ascertain the nature and etiology of a current acquired psychiatric disorder.  


Service Connection for Hernia Condition

The Veteran asserts that he has a hernia condition that is related to a car accident during service.  At the hearing, the Veteran testified that he was in a car accident during service.  He testified that he noticed a protrusion after that accident and also experienced aching pain.  Post-service VA treatment records reflect treatment for a hiatal hernia.  A VA examination is necessary to address whether a current hernia disability is related to service.  

Service Connection for Kidney Stones

The Veteran asserts that current kidney stones are causally related a car accident during service in 1978.  Post-service VA outpatient treatment records reflect a current diagnosis of calculus of the kidneys.   A VA examination is necessary to address whether current kidney stones are related to service.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding treatment records for the Veteran from the Houston VAMC dated between 1980 and 1981, New Orleans VAMC from 1985 to 1987 and Milwaukee VAMC since 1991.  Any negative responses should be associated with the claims folder.

2.  Contact the NPRC and obtain the Veteran's personnel records for his period of active service.  

3.  Contact the JSRRC to obtain verification of a crash of an Army helicopter crash in Salinas, California in the summer of 1978.  As the Veteran stated that the incident occurred in mid to late summer, the pertinent three-month time period that should be researched is approximately June 1, 1978 to September 1, 1978.  If no records of the incident are available, a formal written unavailability memorandum must be added to the claims file, and the Veteran should be informed in writing.

4.  Schedule the Veteran for a VA psychiatric examination.  The claims file should be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that the claims file was reviewed.  The VA examiner should be provided with information regarding any stressors that are confirmed by the JSRRC.  Following a thorough evaluation, the examiner should:

a.   State whether the Veteran currently has PTSD, according to DSM-IV standards.   The examiner should consider the verified stressor of a car accident during service in December 1978 as well as any other stressors that are confirmed by the JSRRC. The examiner should identify the confirmed stressor upon which the diagnosis of PTSD is based. 

b.  The VA examiner should then diagnose any acquired psychiatric disorders, other than PTSD, that are present.

For any acquired psychiatric disorder diagnosed, other than PTSD, the examiner should provide an opinion as to whether the disorder is at least as likely as not (50 percent or greater likelihood) related to active duty service.  The examiner should consider the complaint of depression and excessive worry that was noted during service in November 1978 and the Veteran's complaint of sleeplessness and memory problems in January 1978.  

c.  If a personality disorder is diagnosed, the examiner should opine whether there is any evidence of a superimposed acquired psychiatric condition on that personality disorder in service that resulted in a current acquired psychiatric disability.

The examiner should provide a detailed rationale for the opinions.  If an examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

5.  Schedule the Veteran for a VA examination for hernia disorders.  The claims file should be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that the claims file was reviewed.  

After a thorough examination, the VA examiner should diagnose any current hernia disorder that is present.  
The examiner should provide an opinion as to whether a current hernia disorder is at least as likely as not (50 percent or greater likelihood) related to service, including a car accident during service in December 1978.  

The examiner should consider the Veteran's report of hernia symptoms, including his testimony that he had a  protrusion after the car accident in service and  experienced aching pain. 

The examiner should provide a detailed rationale for the opinions.  If an examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.
 
6.  Schedule the Veteran for a VA examination for kidney stones.  The claims file should be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that the claims file was reviewed.  

After a thorough examination, the VA examiner should diagnose any current kidney stone disorder that is present.  
The examiner should provide an opinion as to whether a current kidney stone disorder is at least as likely as not related to service, including a car accident during service in December 1978.   

The examiner should provide a detailed rationale for the opinions.  If an examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

7.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the VA examiners have responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2014).

8.  After the requested development has been completed, the AMC/RO should readjudicate the claims based on all the evidence of record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


